Memorandum: The determination that petitioner violated rule 100.13, which prohibits fighting, is not supported by substantial evidence. The misbehavior report relied upon by the Hearing Officer does pot support the determination because critical facts incorporated in the report were not known personally by the officer who prepared and signed the report. (Article 78 Proceeding Transferred by Order of Supreme Court, Erie County, Sedita, J.) Present — Boomer, J. P., Pine, Balio, Lawton and Davis, JJ.